Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 8 – 10, 13, 17, and 20 are amended.

Claims 1 – 20 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of claims 2, 4, 8 – 10, 13, 17, and 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant's arguments filed 06/16/2022, regarding the rejection of claims 1 – 20, under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive. 

Regarding independent claims 1, 8, and 15, claim 1 as representative, applicant argues the prior art of record fails to disclose, teach, or reasonably suggest in combination the limitation "generate a first set of preliminary parity bits based on a first portion of the plurality of data bits at a first time, [and] generate a second set of preliminary parity bits based on a second portion of the plurality of data bits at a second time after the first time".
Specifically, applicant argues Worley, figure 7, elements 72 and 74, fails to disclose “generating… at a second time after the first”. The Examiner disagrees. 
The Examiner asserts, under a broadest reasonable interpretation, the XOR elements, figure 7, element 72 and 74 disclose the claimed elements of “generating a first set of preliminary parity bits” and “generating a second set of preliminary parity bits”. Additionally, as noted by applicant, paragraph 0037 discloses the XOR elements are “are coupled in a tree structure to perform required XOR operations”. The Examiner asserts the XOR tree is a hierarchical structure in which each stage of the tree produces partial results in order which are used in a later stage. The intermediate results are generated at different times, as claimed, in relation to the stage in the XOR tree, as disclosed by Worley. The Examiner asserts figure 7, element 72 and 74 represent intermediate results in the disclosed XOR tree. The structure of an XOR tree produces different intermediate results at different times, as claimed by applicant. 
And in light of the argument above the rejection of the claims is maintained. 

The rejection of dependent claims 2 – 7, 9 – 14, and 16 – 20, under 35 U.S.C. 102(a)(1), is maintained in light of the argument above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 — 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worley, U.S. Publication 2005/0138537 (herein Worley).

Regarding claim 1, Worley discloses: An apparatus comprising: an error correction code (ECC) circuit configured to receive a plurality of data bits and provide a plurality of parity bits based on the plurality of data bits (figure 7), wherein the ECC circuit is configured to generate a first set of preliminary parity bits based on a first portion of the plurality of data bits at a first time (figure 7, element 72), generate a second set of preliminary parity bits based on a second portion of the plurality of data bits at a second time after the first time (figure 7, element 74), and generate the plurality of parity bits based on the first and the second set of preliminary parity bits (figure 7, element 76).

Regarding claim 2, Worley discloses: a multiplexer configured to split the plurality of data bits into the first portion and the second portion (paragraph 0026; figure 7, element 54); and a logic tree configured to generate at least one preliminary parity bit of the first set of preliminary parity bit and at least one preliminary parity bit of the second set of preliminary parity bits (figure 7, element 72, 74, 76).

Regarding claim 3, Worley discloses: a latch configured to store the first set of preliminary parity bits (paragraph 0029, 0034); and a logic gate configured to combine the second set of preliminary parity bits with the first set of preliminary parity bits stored in the latch (figure 7, element 76).

Regarding claim 4, Worley discloses: a second logic tree configured to provide at least one preliminary parity bit of the first set of preliminary parity bits based on a first half of the first portion of the plurality of data bits and configured to provide at least one preliminary parity bit of the second set of preliminary parity bits based on a second half of the second portion of the plurality of data bits (figure 7, element 72, 74).

Regarding claim 5, Worley discloses: a memory array, wherein the plurality of data bits and the plurality of parity bits are written to the memory array as part of a write operation (paragraph 0006; figure 5, element 52).

Regarding claim 6, Worley discloses: a memory array, wherein the plurality of data bits are read from the memory array as part of a read operation along with a plurality of read parity bits (figure 5, element 52).

Regarding claim 7, Worley discloses: combine the plurality of read parity bits with the plurality of parity bits to generate a plurality of syndrome bits, and wherein the ECC circuit is further configured to locate errors in the plurality of data bits based on the plurality of syndrome bits (paragraph 0008, 0015, 0037).

Regarding claim 8, Worley discloses: An error correction code (ECC) circuit comprising: a multiplexer configured to receive a plurality of data bits and provide a first portion of the plurality of data bits as bits for a pump at a first time and a second portion of the plurality of data bits as the bits for a pump at a second time after the first time (paragraph 0026; figure 7, element 54); a logic tree configured to provide a preliminary parity bit based on bits for the pump (figure 7, element 76); and a logic gate configured to generate a parity bit based on a first preliminary parity bit based on the first portion of the plurality of data bits and a second preliminary parity bit based on the second portion of the plurality of data bits (figure 7, element 72, 74).

Regarding claim 9, Worley discloses: a second multiplexer configured to receive the bits for the pump and provide a first half of the input bits at the first time and a second half of the bits for the pump at the second time; and a second logic tree configured to provide another preliminary parity bit based on receiving the first half or the second half of the bits for the pump from the second multiplexer, wherein a second parity bit is based on the another preliminary parity bit.

Regarding claim 10, Worley discloses: a third multiplexer configured to receive the pump bits and provide the second half of the pump bits at the first time and the first half of the pump bits at the second time (paragraph 0026, 0037, figure 7, element 54, bits D17 — Dn); and a third logic tree configured to provide an additional preliminary parity bit based on the received half of the pump bits from the third multiplexer, wherein a third parity bit is based on the additional preliminary parity bit (paragraph 0037; figure 7, element 72, 74, bits D17 — Dn).

Regarding claim 11, Worley discloses: a latch configured to latch the first preliminary parity bit after the first time, wherein the logic gate is configured to generate the parity bit based on the second preliminary parity bit and the first preliminary parity bit stored in the latch (figure 7, element 54).

Regarding claim 12, Worley discloses: a second logic gate configured to generate a syndrome bit based on the parity bit and a read parity bit as part of a read operation (paragraph 0008, 0015, 0037).

Regarding claim 13, Worley discloses: the multiplexer is further configured to provide a third portion of the of the plurality of data bits as the bits for the pump at a third time after the second time, and provide a fourth portion of the plurality of data bits as the bits for the pump at a fourth time after the third time, and wherein the logic gate is configured to generate the parity bit based on the first preliminary parity bit, the second preliminary parity bit, a third preliminary parity bit based on the third portion of the plurality of data bits, and a fourth preliminary parity bit based on the fourth portion of the plurality of data bits (figure 7, bits D17 — Dn).

Regarding claim 14, Worley discloses: a first latch configured to store the first preliminary parity bit (paragraph 0037; figure 7, element 54); a second latch configured to store the second preliminary parity bit (paragraph 0037; figure 7, element 54); and a third latch configured to store the third preliminary parity bit (paragraph 0037; figure 7, element 54).

Regarding claim 15, Worley discloses: A method comprising: dividing a plurality of data bits into a first portion and a second portion (figure 7, element F1, F2,... Fn); generating a first preliminary parity bit based on the first portion at a first time (figure 7, element 72); generating a second preliminary parity bit based on the second portion at a second time after the first time (figure 7, element 74); and combining the first preliminary parity bit and the second preliminary parity bit to generate a parity bit (figure 7, element 76).

Regarding claim 16, Worley discloses: dividing the plurality of data bits into the first portion, the second portion, a third portion, and a fourth portion (figure 7, bits D1 – Dn); generating a third preliminary parity bit based on the third portion at a third time after the second time (paragraph 0037; figure 7, bits D17 — Dn); generating a fourth preliminary parity bit based on the fourth portion at a fourth time after the third time (paragraph 0037; figure 7, bits D17 — Dn); and combining to the first, the second, the third, and the fourth preliminary bit to generate the parity bit (figure 7, element 76).

Regarding claim 17, Worley discloses: reading the plurality of data bits and a plurality of read parity bits from a memory array as part of a read operation (paragraph 0008, 0015, 0037); combining the plurality of read parity bits with the plurality of read data bits to generate syndrome bits (paragraph 0008, 0015, 0037); and correcting errors in the plurality of data bits based on the syndrome bits (paragraph 0008, 0015, 0037).

Regarding claim 18, Worley discloses: latching the first preliminary parity bit after the first time (figure 7, element 54).

Regarding claim 19, Worley discloses: generating a third preliminary parity bit based on a first half of the first portion (paragraph 0037; figure 7, bits D17 – Dn); generating a fourth preliminary parity bit based on a second half of the first portion (paragraph 0037; figure 7, bits D17 – Dn); and combining the third preliminary parity bit and the fourth preliminary parity bit to generate a second parity bit (paragraph 0037; figure 7, bits D17 – Dn).

Regarding claim 20, Worley discloses: writing the plurality of data bits and the parity bits to a memory array as part of a write operation (paragraph 0006). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111